Citation Nr: 1704183	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for Montgomery GI Bill (MGIB) benefits beyond August 28, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel

INTRODUCTION

The Veteran served on active duty from March 1995 to August 1999.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), Education Center in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge in November 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his Board hearing, the Veteran testified that he had gone to the VA vocational rehabilitation in McAllen, Texas, in approximately 2009 where he took a test, watched videos, and met with a counselor.  Records from this may be beneficial to the Veteran's claim and should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's vocational rehabilitation file, to include any records from his counseling in McAllen, Texas in 2009.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




